Citation Nr: 1446650	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  12-07 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for alcohol and substance abuse.

2.  Entitlement to service connection for arthritis of the back.

3.  Entitlement to service connection for arthritis of the knees.

4.  Entitlement to service connection for arthritis of the feet.

5.  Entitlement to service connection for a liver condition.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In March 2014 the Board remanded this case for further development.  The case has returned to the Board for appellate review.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In its March 2014 remand, the Board ordered a VA examination to determine the location and extent of the Veteran's osteoarthritis and liver condition.  An examination was scheduled at the Wilmington VA medical center but the Veteran failed to report.  The Veteran has since explained that he was unable to secure transportation and this is why he missed his examination.  In accordance with VA's general duty to assist veterans in substantiating their claims, the Veteran, having given good cause for missing his appointment, should be afforded a second opportunity to undergo a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to identify the joints affected by arthritis and any liver condition found to be present.  Notify the Veteran that if he should fail to report to the examination, his claim will be decided without it.

The claims file should be reviewed by the examiner and any necessary tests should be conducted.

The examiner should identify the areas of the body afflicted with arthritis and opine as to whether it is at least as likely as not that the Veteran's arthritis is related to, or had its onset in service; or developed within one year of his discharge from active duty.

The examiner should also opine as to whether it is at least as likely as not that any identified liver condition is related to, or had its onset in service; or developed within one year of his discharge from active duty.

The examiner should also opine as to: 

a. whether it is at least as likely as not that the Veteran's alcohol and substance abuse was caused by the Veteran's arthritis or liver condition.

b. whether it is at least as likely as not that the Veteran's alcohol and substance abuse was aggravated by the Veteran's arthritis or liver condition.

The examiner should provide an explanation for all elements of his/her opinion.

2.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

